Name: Commission Regulation (EEC) No 129/92 of 21 January 1992 amending Regulation (EEC) No 3076/91 increasing to 1 000 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/8 Official Journal of the European Communities 22. 1 . 92 COMMISSION REGULATION (EEC) No 129/92 of 21 January 1992 amending Regulation (EEC) No 3076/91 increasing to 1 000 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 3076/91 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 000 000 tonnes of barley to be exported to the countries on the territory of the former Soviet Union . 2. The regions in which the 1 000 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 3076/91 (*), as last amended by Regulation (EEC) No 3573/91 (6), opened a standing invitation to tender for the export of 850 000 tonnes of barley held by the German interven ­ tion agency ; whereas, in a communication of 1 6 January 1992, German informed the Commission of the intention of its intervention agency to increase by 150 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 000 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 3076/91 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 3076/91 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1992. For the Commission Ray MAC SHARRY Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 202, 9 . 7. 1982, p. 23 . 0 OJ No L 288 , 18 . 10 . 1991 , p. 21 . (Ã  OJ No L 290, 22. 10 . 1991 , p. 29 . M OJ No L 338, 10 . 12. 1991 , p. 11 . 22. 1 . 92 Official Journal of the European Communities No L 15/9 ANNEX ANNEX I (tonnes) Place of storage Quantity Bayern 5 282 Berlin/Brandenburg 140 486 Hessen 9 400 Mecklenburg-Vorpommern 51 488 Niedersachsen / Bremen 17 000 Nordrhein-Westfalen 11 186 Rheinland-Pfalz 5 449 Sachsen 160 680 Sachsen-Anhalt 311 762 Schleswig-Holstein / Hamburg 27 131 Thuringen 259 810'